             Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                             )
6824 Lexington Avenue                      )
Los Angeles, CA 90038                      )
                                           )
BUZZFEED INC.,                             )
111 East 18th Street, 13th Floor           )
New York, NY 10003                         )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )
                                           )
CENTER FOR DISEASE CONTROL,                )
395 E Street, S.W.                         )
Suite 9100                                 )           Case No. 20-CV-00722
Washington, D.C. 20201                     )
                                           )
U.S. DEPARTMENT OF HEALTH AND              )
HUMAN SERVICES,                            )
200 Independence Ave., S.W.                )
Washington, D.C. 20201                     )
                                           )
FEDERAL EMERGENCY MANAGEMENT               )
AGENCY,                                    )
500 C Street, S.W.                         )
Washington, D.C. 20472                     )
                                           )
U.S. DEPARTMENT OF HOMELAND                )
SECURITY,                                  )
2707 Martin Luther King Jr. Avenue SE      )
Washington, D.C. 20528                     )
                                           )
       Defendants.                         )

                                    COMPLAINT

       1.    Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendants CENTER FOR DISEASE CONTROL, U.S.

DEPARTMENT OF HEALTH AND HUMAN SERVICES, FEDERAL EMERGENCY

MANAGEMENT AGENCY, and U.S. DEPARTMENT OF HOMELAND SECURITY to
             Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 2 of 6


produce various records regarding “COVID-19,” which has spread worldwide reaching as high

as 125,000 cases as of March 13, 2020, and now determined to be a pandemic by World Health

Organization. After Plaintiffs limited the scope of these requests in response to issues raised by

the agencies, the agencies granted these requests expedited processing but have failed to issue

determinations within the presumptive deadline for expedited requests.

                                           PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendant CENTER FOR DISEASE CONTROL (“CDC”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552. CDC is a component of U.S.

DEPARTMENT OF HEALTH AND HUMAN SERVICES.

       4.      Defendant DEPARTMENT OF HEALTH AND HUMAN SERVICES (“DHHS”)

is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

       5.      Defendant FEDERAL EMERGENCY MANAGEMENT SYSTEM (“FEMA”) is

a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552. FEMA is a

component of U.S. DEPARTMENT OF HOMELAND SECURITY.

       6.      Defendant U.S. DEPARTMENT OF HOMELAND SECURITY (“DHS”) is a

federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       7.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       8.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).




                                              -2-
             Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 3 of 6


                       FEBRUARY 12, 2020, FOIA REQUEST TO CDC

       9.      On February 12, 2020, Plaintiffs submitted a FOIA request to CDC for [1] “all

emails sent and received from CDC Director mentioning or referring to Coronavirus”; [2] all

internal CDC studies on the Coronavirus”; [3] “all policy and legal guidance provided to CDC

and policy guidance CDC has provided to its staff on the Coronavirus”; [4] “any and all internal

memos and letters mentioning or referring to the Coronavirus”; and [5] “any and all draft and

final talking points on the Coronavirus.” Exhibit A.

       10.     Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit A.

       11.     On February 18, 2020, CDC acknowledged receipt of the request and assigned

reference number #20-00610-FOIA to the matter. Exhibit B.

       12.     In that same letter, CDC stated that the request is “overly broad” and sought

clarification. Exhibit B.

       13.     On February 18, 2020, Plaintiffs appealed CDC’s claim that the request is overly

broad and specified the timeframe of the records they seek. Exhibit C.

       14.     On February 20, 2020, CDC rescinded its earlier letter and informed Plaintiffs

that it would initiate search for the documents. Exhibit D.

       15.     On February 21, 2020, Plaintiffs and CDC agreed to limit the timeframe of the

request to December 19, 2019 through January 31, 2020. They also agreed to limit the search to

the Director, of both CDC and the Centers involved in the search, and their immediate aids or

deputies. Exhibit E.

       16.     On February 25, 2020, CDC granted Plaintiffs expedited processing and sought

an extension. Exhibit F.




                                               -3-
             Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 4 of 6


       17.     On February 26, 2020, Plaintiffs further narrowed the timeframe of the search to

February 1, 2020 through the present or when the search begins. CDC agreed to the narrowed

timeframe. Exhibit G.

       18.     On February 28, 2020, CDC sent a letter to memorialize the scope of the request,

given recent changes to date and search terms. Exhibit H.

       19.     As of the date of this filing, CDC has not issued a determination and has produced

no records responsive to the request.

                     FEBRUARY 12, 2020, FOIA REQUEST TO FEMA

       20.     On February 12, 2020, Plaintiffs submitted a FOIA request to FEMA for [1] “any

and all contingency plans for a[] Coronavirus outbreak in possession of FEMA”; [2] “any and all

records mentioning or referring to said FEMA contingency plan document”; and [3] “any and all

records, including but not limited to emails, letters, memos, in which FEMA officials discuss any

contingency plans in the event of a[] Coronavirus outbreak.” Exhibit I.

       21.     On February 27, 2020, FEMA acknowledged receipt of the request and assigned

reference number 2020-FEFO-00371 to the matter. Exhibit J.

       22.     In that same letter, FEMA granted expedited processing. Exhibit J.

       23.     On March 5, 2020, Plaintiffs and FEMA narrowed the scope of the request to [1]

“all contingency plans for the members of public for a Coronavirus outbreak in possession of

FEMA” and [2] “emails, memos, discussions, letters, correspondence mentioning or referring to

FEMA contingency plans for members of the public in the event of a Coronavirus outbreak from

the following FEMA officials from January 7, 2020 – February 14, 2020: Carlos Castillo, Chad

Gorman, Jeffrey Jackson, Pete Gaynor, Eric Heighberger, Myung Kim, Traci Clever, Eric

Leckey, David Bibo, Jeffrey Dorko, Damon Penn, Keith Turi, John Rabin.” Exhibit K.




                                              -4-
              Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 5 of 6


       24.     As of the date of this filing, FEMA has not issued a determination and has

produced no records responsive to the request.

                               COUNT I – CDC’S FOIA VIOLATION

       25.     The above paragraphs are incorporated herein.

       26.     DHHS and CDC are federal agencies, subject to FOIA.

       27.     The requested records are not exempt under FOIA.

       28.     DHHS and CDC have refused to produce the requested materials in a timely

manner.

                          COUNT II – FEMA’S FOIA VIOLATION

       29.     The above paragraphs are incorporated herein.

       30.     DHS and FEMA are federal agencies, subject to FOIA.

       31.     The requested records are not exempt under FOIA.

       32.     DHS and FEMA have refused to produce the requested materials in a timely

manner.

WHEREFORE, Plaintiffs ask the Court to:

       i.      declare that Defendants have violated FOIA;

       ii.     order Defendants to conduct a reasonable search for records and to produce the

               requested records;

       iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.     award Plaintiffs attorneys’ fees and costs; and

       v.      award such other relief the Court considers appropriate.




                                                 -5-
            Case 1:20-cv-00722 Document 1 Filed 03/13/20 Page 6 of 6


Dated: March 13, 2020


                                            RESPECTFULLY SUBMITTED,

                                            /s/ Matthew V. Topic

                                            Attorney for Plaintiffs
                                            JASON LEOPOLD,
                                            BUZZFEED INC.

                                            Matthew Topic, D.C. Bar No. IL 0037
                                            Joshua Burday, D.C. Bar No. IL 0042
                                            Merrick Wayne, D.C. Bar No. IL 0058
                                            LOEVY & LOEVY
                                            311 North Aberdeen, 3rd Floor
                                            Chicago, IL 60607
                                            312-243-5900
                                            foia@loevy.com




                                      -6-
